United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grottoes, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Rodger L. Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-519
Issued: September 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2010 appellant, through her representative, filed a timely appeal from
the June 28, 2010 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her request for reconsideration.1 As more than 180 days has lapsed from
the issuance of OWCP’s last merit decision of May 6, 2009, to the filing of this appeal on
December 27, 2010, pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction to review OWCP’s nonmerit
decision.
ISSUE
The issue is whether OWCP properly denied appellant’s May 6, 2010 request for
reconsideration.
1

The delivery date of appellant’s notice of appeal, December 28, 2010, would make her appeal untimely by one
day. The appeal is therefore considered to have been timely filed on the date of mailing, December 27, 2010. 20
C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 25, 2006 appellant, a 44-year-old rural carrier, filed a claim alleging that she
sustained a mental injury as a result of the harsh way her supervisor talked to her. OWCP
accepted her claim for generalized anxiety disorder.
On July 18, 2007 OWCP notified appellant of a proposed decision to rescind the
acceptance of her claim and terminate all benefits. It explained that it failed to make required
findings of fact concerning the allegations and circumstances relating to her claim.
On March 17, 2009 OWCP notified appellant that it had received witness statements
from postal employees and patrons and was offering her an opportunity to submit any comments.
On May 6, 2009 OWCP rescinded its acceptance of appellant’s claim and terminated
compensation benefits. It found that the evidence established no compensable factor of
employment.
On May 6, 2010 appellant requested reconsideration. She argued that she was not
emotional or verbally able to respond meaningfully to the witness statements OWCP had
received. Appellant stated that in April and May 2009 she was on a variety of strong
medications, was in tremendous pain and was very ill. She stated that she was unable to assist in
refuting the written statements submitted. It was only recently, appellant explained, that her
condition significantly improved. She now believed that she was in a position to be of assistance
to counsel in responding to the statements.
Appellant submitted an April 22, 2009 treatment note from a family physician who stated
that appellant still had a lot of problems with stress reaction. She had contracted abdominal pain
and had multiple treatments. The physician listed her medications, reviewed her systems and
diagnosed stress reaction stemming from her relationship with her supervisor. He noted that she
was scheduled for other referrals.
Appellant also submitted a May 8, 2009 report from a physician’s assistant who noted
that she was hospitalized for one week at the end of April, during which time she was treated for
chronic abdominal pain, nausea, vomiting and chronic pain issues. She was seen in follow up on
May 7, 2009. The physician’s assistant noted that appellant was on a number of medications that
would preclude her from potentially returning to any workplace; given the large amount of
narcotic analgesics, even sedentary employment was out of the question for reliability.
Appellant continued to relate the onset of her situational stress, anxiety and depression to what
she perceived as harassment, both verbal and apparently physical, from a supervisor at work.
In a decision dated June 28, 2010, OWCP denied appellant’s May 6, 2010 request for
reconsideration. It found that she failed to provide any new factual evidence to address the issue
upon which her claim was denied.
On appeal, appellant resubmits her May 6, 2010 request for reconsideration.

2

LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be sent within one year of the date of OWCP’s
decision for which review is sought.5 A timely request for reconsideration may be granted if
OWCP determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, OWCP
will deny the request for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
Appellant sent her May 6, 2010 request for reconsideration within one year of OWCP’s
May 6, 2009 decision to rescind its acceptance of her claim. Her request is therefore timely.
The issue before the Board is whether this request met any of the standards for obtaining a merit
review of her case.
Appellant’s request did not show that OWCP erroneously applied or interpreted a specific
point of law. She did not identify a specific point of law or show that OWCP erroneously
applied or interpreted it.
Appellant’s request did not advance a new and relevant legal argument. She explained
that she was only recently able to respond in a meaningful way to the statements OWCP received
but she made no attempt to do so. Appellant confined her request to matters of personal
circumstance; she did not address the underlying issue relevant to OWCP’s May 6, 2009
decision.
Appellant’s request did not contain relevant and pertinent new evidence not previously
considered by OWCP. She submitted medical evidence. The issue in appellant’s case was
whether the factual evidence failed to establish a compensable factor of employment. Medical
documentation of her symptoms and treatment does not address this issue; it has no tendency to

3

5 U.S.C. § 8128(a).

4

Id. at § 10.606.

5

Id. at § 10.607(a).

6

Id. at § 10.608.

3

make the existence of a compensable employment factor any more probable than it would be
without the medical documentation.7
Because appellant’s May 6, 2010 request for reconsideration met none of the standards
for obtaining a merit review of her case, the Board finds that OWCP properly denied her request.
The Board will therefore affirm OWCP’s June 28, 2010 decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s May 6, 2010 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

Fed. R. Evid. 401 (defining relevant evidence). Further, the evidence appellant submitted does not establish
what she intended to show, namely, that she was unable to assist in refuting the statements OWCP had received.

4

